                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CONVERGENT MOBILE, INC.,                            Case No. 19-cv-6484-YGR
                                                        Plaintiff,                           ORDER DENYING WITHOUT PREJUDICE
                                   8
                                                                                             DEFENDANT’S EX PARTE MOTION FOR
                                                  v.
                                   9                                                         TEMPORARY RESTRAINING ORDER AND
                                         JTH TAX, INC. DBA LIBERTY TAX SERVICE,              ORDER TO SHOW CAUSE
                                  10
                                                        Defendant.                           Dkt. No. 32
                                  11

                                  12          Defendant JTH Tax, Inc. dba Liberty Tax Service (“JTH”) has filed an ex parte motion
Northern District of California
 United States District Court




                                  13   (Dkt. No. 32) for temporary restraining order and request for an order to show cause and set a

                                  14   hearing on a preliminary injunction to: (1) enjoin plaintiff Convergent Mobile, Inc.

                                  15   (“Convergent”) from the destruction or deletion of JTH’s Customer Confidential Information

                                  16   throughout the pendency of this action, including but not limited to, JTH’s current Google My

                                  17   Business (“GMB”) account (libertytax.gmb@gmail.com); and (2) mandate that Convergent

                                  18   relinquish access and control over JTH’s GMB account and access and control to any and all other

                                  19   GMB accounts Convergent has services on JTH’s behalf within three business days of the

                                  20   issuance of any order.

                                  21          Requests for temporary restraining orders are governed by the same general standards that

                                  22   govern the issuance of a preliminary injunction. See New Motor Vehicle Bd. v. Orrin W. Fox Co.,

                                  23   434 U.S. 1345, 1347 n.2 (1977); Stuhlbarg lnt'l Sales Co., Inc. v. John D. Brush & Co., Inc., 240

                                  24   F.3d 832, 839 n. 7 (9th Cir. 2001). Preliminary injunctive relief, whether in the form of a

                                  25   temporary restraining order or a preliminary injunction, is an “extraordinary and drastic remedy,”

                                  26   that is never awarded as of right. Munaf v. Geren, 553 U.S. 674, 689-690 (2008) (internal

                                  27   citations omitted). In order to obtain such relief, a party must establish four factors: (1) they are

                                  28   likely to succeed on the merits; (2) they are likely to suffer irreparable harm in the absence of
                                   1   preliminary relief; (3) the balance of equities tips in their favor; and (4) an injunction is in the

                                   2   public interest. Winter v. Natural Resources Defense Council. Inc., 555 U.S. 7, 20 (2008).

                                   3           JTH has not satisfied the aforementioned requirements. Specifically, JTH does not and

                                   4   cannot establish a likelihood of success on the merits, because, as conceded multiple times in the

                                   5   motion, the subject matter of this particular dispute is outside the scope of this litigation – here,

                                   6   litigation revolving around a contractual dispute between Convergent and JTH. (See Dkt. No. 32
                                       at 5 (“Moreover, the GMB account and the content contained therein is not a subject of this
                                   7
                                       litigation . . . . The GMB account and JTH’s content . . . is solely the property of JTH, and its fate
                                   8
                                       is not at issue in this litigation.”), 10 (“As noted above, the first factor a Court will consider in
                                   9
                                       determining whether injunctive relief is warranted is whether the party seeking relief can
                                  10
                                       demonstrate a likelihood of success on the merits at trial. However, in this instance, the first factor
                                  11
                                       is somewhat irrelevant.”), 11-12 (“In essence, whether or not JTH breached the agreement is
                                  12
Northern District of California




                                       irrelevant to the question of ownership of the GMB account and content . . . . JTH is quite
 United States District Court




                                  13
                                       confident it will successfully defend this action at trial, if necessary. But its right to the content
                                  14
                                       Convergent is holding hostage is not dependent on a favorable outcome at trial. As such, JTH’s
                                  15
                                       likelihood of success on the merits should not factor into the instant dispute.”).)
                                  16           Accordingly, the motion is DENIED WITHOUT PREJUDICE based upon the record presently
                                  17   before the Court.
                                  18           This terminates Docket No. 32.
                                  19           IT IS SO ORDERED.
                                  20   Dated: December 20, 2019
                                  21                                                      ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  22                                                          UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
